Citation Nr: 0703046	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision by the RO in St. Petersburg, 
Florida.

Records show the veteran also perfected an appeal to the 
Board for a higher rating for post-traumatic stress disorder 
(PTSD) and for an effective earlier than July 6, 1998 for the 
grant of service connection for PTSD.  But in a December 2005 
decision, the rating for the PTSD was increased from 30 to 50 
percent retroactively effective from March 5, 2001.  And that 
same month he notified the Board that the higher 50 percent 
rating from that retroactive effective date satisfied his 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So 
the only claims that remain are those for service connection 
for disorders purportedly affecting the cervical, thoracic, 
and lumbar segments of his spine.

Since, however, the veteran has requested a travel Board 
hearing before deciding these claims, they are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In his January 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  His travel Board hearing was 
scheduled for October 25, 2006.  But in a letter received at 
the RO about two weeks prior - on October 12, 2006, he asked 
that his hearing be rescheduled.  He explained that he relied 
on public transportation to get to the RO, which meant he 
needed to arrive one day early in St. Petersburg and stay in 
a hotel.  He further noted that at the time he was not 
financially capable of affording a hotel.



The Board has since sent the veteran a letter in January 2007 
granting his motion to reschedule his travel Board hearing-
for good cause shown.  38 C.F.R. § 20.702(c) (2006).  
Accordingly, this case is REMANDED for the following action:

Reschedule the veteran for a travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Put 
a copy of this letter in his claims 
file.  If, for whatever reason, 
he changes his mind and elects not to 
have this hearing or fails to appear 
for it, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


